Citation Nr: 1316317	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 2008, for assignment of a 30 percent rating for service-connected dysthymic disorder. 

2.  Entitlement to a rating in excess of 30 percent for dysthymic disorder. 

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 

4.  Entitlement to a restoration of additional compensation benefits for a dependent child, S, for the period from June 1, 2006, to January 31, 2007.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from December 2003 to February 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination and rating decisions promulgated in March 2007, March 2008, and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In March 2007, the RO reduced the Veteran's compensation benefits retroactively for the period from June 1, 2006, to January 31, 2007, on the basis that his daughter, S, was not a dependent child for VA purposes during that period.  As explained below, the Board has now determined that the Veteran filed a timely notice of disagreement on that matter.  By the March 2008 rating decision, the RO denied the TDIU claim.  Thereafter, by the subsequent September 2009 rating decision, the RO assigned an increased rating of 30 percent for the service-connected dysthymic disorder, effective February 11, 2008. 

The increased rating, earlier effective date, and TDIU issues were previously before the Board in February 2011.  The Board granted an earlier effective date of February 4, 2008 for the 30 percent evaluation for the dysthymic disorder, but denied the remainder of the Veteran's claims.  The Vetearn appealed all four of these decisions to the United States Court of Appeals for Veterans Claims (Court).  

A Joint Motion for Remand was submitted to the Court by the Veteran and VA in December 2011.  The Court granted this motion that same month, vacated portions of the February 2011 Board decision, and remanded the Veteran's appeals for action consistent with the Joint Motion.  

In June 2012, the Board denied the claim of entitlement to an initial rating in excess of 10 percent for diabetes mellitus on an extraschedular basis (the parties in the Joint Motion requested remand of that issue for extraschedular consideration only) and remanded the other increased rating, effective date, and TDIU issues for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran underwent a VA mental disorders examination, which was not pursuant to a Board remand, in December 2011 in which the examiner provided two different and rather conflicting Global Assessment of Functioning scores.  In addition, the Veteran in essence in a January 2013 statement claims that his dysthymic disorder is progressively worsening.  In light of the above, another VA examination is necessary.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Addtionally, although various examinations in December 2011 addressed the Veteran's employment impairment due to service-connected disabilities, in light of the Veteran's assertion about his dysthymic disorder another VA examination addressing his employment impairment due to service-connected disabilities is necessary.  See id. 

The AMC last obtained VA treatment records from the San Juan VA Medical Center and its associated Ponce VA Outpatient Clinic in November 2012.  While this matter is on remand, the AMC should obtain all VA treatment records from these facilities since November 2012.

A January 2007 letter from the RO reflects that the Veteran had applied for VA vocational rehabilitation benefits.  His vocational rehabilitation file is potentially relevant to the claims for which the Veteran has perfected an appeal, and should be obtained on remand.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In March 2007, the RO reduced the Veteran's compensation benefits retroactively for the period from June 1, 2006, to January 31, 2007, on the basis that his daughter, S, was not a dependent child for VA purposes during that period.  In December 2007, the Veteran filed a notice of disagreement with this determination.  As such, the AMC must issue a statement of the case concerning the issue of entitlement to a restoration of additional compensation benefits for a dependent child, S, for the period from June 1, 2006, to January 31, 2007.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC should obtain all VA treatment records from the San Juan VA Medical Center and its associated Ponce VA Outpatient Clinic since November 2012.

2.  The AMC should obtain the Veteran's VA vocational rehabilitation file and associate it with his claims file.
3.  Thereafter, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected dysthymic disorder.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's disorder on his social and industrial functioning.    

Additionally, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected dysthymic disorder.

The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

4.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities (type II diabetes mellitus; bilateral shoulder impingement syndrome, capsulitis, bursitis, and tendinitis; residuals of a right shoulder rotator cuff repair; and dysthymic disorder and any related psychiatric disordeon employability).  The claims folder should be made available to the examiner and the examination report must reflect that such a review was undertaken. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or maintain a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale. 





The Veteran must be afforded a VA examination or examinations by an appropriate specialist or specialists, respectively, to determine whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to type II diabetes mellitus; bilateral shoulder impingement syndrome, capsulitis, bursitis, and tendinitis; residuals of a right shoulder rotator cuff repair; and dysthymic disorder and any related psychiatric disorder.  The examiner or examiners must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran, given his educational level and occupational history, is unable to obtain and retain substantially gainful employment, i.e., full-time sedentary employment, based on the service-connected type II diabetes mellitus; bilateral shoulder impingement syndrome, capsulitis, bursitis, and tendinitis; residuals of a right shoulder rotator cuff repair; and dysthymic disorder and any related psychiatric disorder.  The VA examiner cannot consider the appellant's age or non-service connected disorders, such as his cervical spine disorder, in rendering the opinion.  A complete rationale for any opinion offered must be provided.

5.  The AMC should issue a statement of the case addressing the issue of entitlement to a restoration of additional compensation benefits for a dependent child, S, for the period from June 1, 2006, to January 31, 2007.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).

6.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. Jeng
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



